DETAILED CORRESPONDENCE
Allowable Subject Matter
Claim(s) 2-4, 6-12 and 14-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Priority Status
Foreign and domestic priorities are not claimed in this application.

Status of Claims
Claim(s) 1-20 is/are examined in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 and 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over US 20170083774 A1 (“Solar”) and further in view of US 20180326982 A1 (“Paris”).


one or more (Only one option is required to satisfy a “one or more” limitation.) processors (e.g., “image processor”, “ECU”, or “controller”) (see at least ¶ 6, 20-21); and 
a bus (e.g., “vehicle network bus”) communicably coupled to the one or more processors (see at least ¶ 21): 
a trajectory-prediction module including instructions that when executed by the one or more processors cause the one or more processors to see at least Abstract, ¶ 6, 20, Fig. 5 with associated text. Solar has functionality to predict a trajectory.): 
generate at least one road agent (e.g., “a bicycle and cyclist”) that is external to an ego-vehicle (see at least Fig. 9 with associated text); 
determine that at least one road agent protrudes from a display area and has an unknown direction of travel when displayed on the user interface showing a driver’s perspective view (see at least Fig. 9 with associated text. Fig. 9 shows an bicycle-shaped overlay on the screen.); and 
a control module including instructions that, when executed by the one or more processors, cause the one or more processors to update the user interface (see at least Abstract, ¶ 6, 20-22, Fig. 1-10 with associated text. Solar’s display functions in real time thus the updates displayed are in real time.).
Solar does not directly disclose a memory for storing; a road agent predicted trajectory; and modify the at least one road agent predicted trajectory to provide an indication of direction.
However, Paris teaches:
a memory for storing (see at least ¶ 76); 
a road agent predicted trajectory (see at least ¶ 13, 24-29); and 
modify at least one road agent predicted trajectory to provide an indication of direction (see at least ¶ 13, 24-29, 40).


Regarding Claim 5, Solar discloses a system (e.g., “vehicle vision system and/or driver assist system and/or object detection system and/or alert system”) for generating trajectories for a vehicle user interface showing a driver’s perspective view (see at least Abstract, ¶ 6, 8, 20, Fig. 2-9 with associated text. Solar’s figures illustrate a driver’s view on a display.), the system comprising: 
one or more (Only one option is required to satisfy a “one or more” limitation.) processors (e.g., “image processor”, “ECU”, or “controller”) (see at least ¶ 6, 20-21); and 
a bus (e.g., “vehicle network bus”) communicably coupled to the one or more processors (see at least ¶ 21): 
a trajectory-prediction module including instructions that when executed by the one or more processors cause the one or more processors to (see at least Abstract, ¶ 6, 20, Fig. 5 with associated text. Solar has functionality to predict a trajectory.): 
generate an ego-vehicle predicted trajectory for an ego-vehicle (see at least ¶ 6, Fig. 5 with associated text); 
generate at least one road agent (e.g., “a bicycle and cyclist”) that is external to the ego-vehicle (see at least Fig. 9 with associated text); 
determine that at least one predicted trajectory overlaps either an object or (Only one option is required to satisfy an “or” limitation.) another predicted trajectory when displayed on the user interface showing a driver’s perspective view (see at least Fig. 9 with associated text. Fig. 9 shows a projected travel path of a vehicle intersecting an bicycle-shaped overlay on the screen.); and 
a control module including instructions that, when executed by the one or more processors, cause the one or more processors to update the user interface (see at least Abstract, ¶ 6, 20-22, Fig. 1-10 with associated text. Solar’s display functions in real time thus the updates displayed are in real time.).

However, Paris teaches:
a memory for storing (see at least ¶ 76); 
a road agent predicted trajectory (see at least ¶ 13, 24-29); and 
modify the at least one predicted trajectory (see at least ¶ 13, 24-29, 40).
It would have been obvious to one of ordinary skill in the art BEFORE the effective filing date of the claimed invention to modify Solar’s invention by incorporating audio sounds as taught by Paris in order to influence entities at a roadway intersection (see ¶ 2).

Claim 13 repeats the subject matter of Claim 5 and rejected in like manner.

Electronic Communications
“Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence…” (see MPEP 502.03 II); therefore, Applicant(s) must file(s) a written statement with the USPTO in accordance with MPEP § 502.03 II.  ALL electronic communication including e-mail attachments (i.e., “If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.”) shall be placed into this application’s record in compliance with The MPEP.  THE EXAMINER’S CONTACT INFORMATION IS PROVIDED AT THE END OF THIS OFFICE ACTION.


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad telephone number is (571) 270-3832.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
Primary Examiner, Art Unit 3662B
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax